Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 8, 10, 13-16, 18-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims falls within one of the four statutory categories of invention since the claim is directed to a method performed with respect to a vehicle carrying a passeger, therefore, is a directed to a process which is a statutory category of invention.
However, the claim is not eligible for at least the following: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application. The claim does not include any additional element or a combination of elements that amounts to significantly more than the judicial exception.
In this case, the claim recites the limitations of “determining a constraint on a driving route of the vehicle, wherein the constraint is characterized in extending the driving route so as to extend a driving time to the destination to be longer than a minimal driving time from the location to the destination”, which is the concept of an abstract idea of mental process. The recitation of “determining…” is an observation because one person can be able to determine or notice/observe what could be a potential restriction that causes extending a driving time for travelling from one location 
The claim further recites additional elements, such as the location sensor. However, the location sensor is well-understood, routine, and conventional activity in the relevant field.  For that reasons, this additional element cannot integrate a judicial exception into a practical application. The claim is ineligible.
Regarding claims 2-5, 7, 8, 10, 13-16, 18-20, and 22, the claims are rejected for the same reasons as set herein above because the claims contain no additional element or combination of elements that can integrate the judicial exception into a practical application.
Allowable Subject Matter
The examiner has found claims 6, 9, 11, 12, 17, and 21 further recites the additional limitations that integrate the judicial exception into a practical application.  For that reason, claims 6, 9, 11, 12, 17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art was found discloses or even suggests each and every limitations recited in claim 1.  The most relevant prior art of record related to the current claimed invention are the patent application publication No. US 2019/0088135 A1 and the foreign document No. JP 2018147354 A .  However, none of these prior art fairly discloses or even suggests every the limitations required by the claimed invention.  The patent application publication No. US 2019/0088135 A1 (Do reference) discloses system and method for relative positioning based safe autonomous driving.  The system and the associated method are provided for managing a driving plan of an autonomous vehicle.  The system includes one or more sensors that obtain observation of a neighboring vehicle, a memory to store the observations, and one or more processor coupled to the memory and the sensors so that the behavioral driving characteristics of the neighboring vehicle based on the observations are classified.  Do is quite disclosing or suggesting the limitations of “determining a constraint on a driving route of the vehicle, wherein the constraint is characterized in extending the driving route so as to extend a driving time to the destination to be longer than a minimal driving time from the location to the destination; and generating a driving plan based on the constraint, wherein the driving plan defining a route from the location to the destination, whereby 
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jelani Smith, can be reached on (571) 270-3969.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN C TO/Primary Examiner, Art Unit 3662